DETAILED ACTION
	This rejection is in response to Amendments filed on 06/29/2022.
	Claims 1-14 and 21-25 are currently pending and have been examined.
	Claims 15-20 cancelled.
	Claims 1-9, 12-14, 21-25 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 9, filed 06/29/2022, with respect to 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been withdrawn. 
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s argument on pages 9-10 of remarks filed on 06/29/2022 that the claims are patent eligible under 35 U.S.C. 101 because the amendments render the 101 moot, Examiner respectfully disagrees. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. It is unclear why applicant argues that the 101 is moot since applicant does not provide an explanation.
With respect to applicant’s arguments on pages 11-12 that Sinsheimer does not teach “generating, for individual second users of the one or more second users, respective customized cost estimates customized for the individual second,” Examiner respectfully disagrees.
Sinsheimer teaches “generating, for individual second users of the one or more second users, respective customized cost estimates customized for the individual second.” Sinsheimer teaches that a deal is created allowing customizations based on customization parameters that users create where a seller can create a “customized” deal by offering price breaks or a certain price. (Sinsheimer, [0040]; [0048]; [0154]; [0081]; [0165]).
Applicant’s arguments with respect to the prior rejection not teaching “allowing access, by a second computing device associated with a particular second user of the one or more second users, to a customized cost estimate associated with the particular second user without allowing access by the second computing device to the customized cost estimates generated for other second users of the one or more second users,” the prior art references in the prior rejection have been considered in light of current amendments but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in 
Claim 1 recites “the individual second”
Claim 6 recites “the indication”
Claim 7 recites “the second cost estimate”
All dependent claims inherit the same deficiencies as independent claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the
claims are directed to one of the four statutory classes of invention. In the instant case,
Claims 1-7 are directed to a system and claims 8-14 and 21-25 are directed to methods each of which falls within one of the four statutory categories of inventions (process/apparatus).
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a system for
negotiating costs estimates between parties, in the following limitations:
 receiving, from… a first user, a request for fulfillment; 
determining, based at least in part on the request, a number of cost estimates that may be accepted from each one or more second users capable of fulfilling the request, wherein at least two of the cost estimates are different from each other;  
 generating, for individual second users of the one or more second users,  respective customized cost estimates customized for the individual second;
receiving, from …, response data indicating an acceptance or a modification by the particular second user of the customized cost estimate associated with the particular second user; 
generating a ranking of the one or more second users including the particular second user based at least in part on the response data and historical data associated with the particular second user; 
allowing access, by…a particular second user of the one or more second users, to a customized cost estimate associated with the particular second user without allowing access …to the customized cost estimates generated for other second users of the one or more second users;
determining whether the number of cost estimates has been satisfied; and 
in response to determining that the number of cost estimates has been satisfied, providing the customized cost estimate associated with the particular second user and the ranking of the one or more second users to …the first user.
The above-recited limitations set forth an arrangement for negotiating costs estimates between a first user and second user. This arrangement amounts to certain methods of organizing human activity such as fundamental economic practices of negotiating cost estimates between a first and second user by receiving a fulfillment request, determining cost estimates, limiting access to cost estimates, receiving a response from a second user, generating a ranking, and providing cost estimates to first user. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a system for reducing spikes in bandwidth and network resource consumption associated with hosting an auction comprising: one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform comprising: …a first computing device…a second computing device (1, 8, 21); 
first computing device…second computing device (3 and 12);
another computing device…the other computing device (9); 
third user device (24)
first user device (21, 23, 25)
second user device (21-25).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a system for reducing spikes in bandwidth and network resource consumption associated with hosting an auction comprising: one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform comprising: …a first computing device…a second computing device (1, 8, 21); 
first computing device…second computing device (3 and 12);
another computing device…the other computing device (9); 
third user device (24)
first user device (21, 23, 25)
second user device (21-25).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-11, 13-14, 21-22, and 24 are rejected under 35 U.S.C. 103 as unpatentable over Sinsheimer et al. (US Pub. No. 20120310764 A1, hereinafter “Sinsheimer”) in view of Rubinstein et al. (US Pub. No.  20190066163 A1, hereinafter “Rubinstein”) and in further view of Say (US Pub. No. 20020147655 A1, hereinafter “Say”).
 
Regarding claims 1, 8, and 21
Sinsheimer teaches a system… associated with hosting an auction comprising: one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Sinsheimer, [0042]: devices; [0083]: computer): 
receiving, from a first computing device associated with a first user, a request for fulfillment (Sinsheimer, [0081]: receive via electronic communications buyer’s proposed deal to buy good; [0024]: proposed deal includes price; [0028]: users perform all actions on mobile devices); 
determining, based at least in part on the request, a number of cost estimates that may be accepted from each of one or more second users capable of fulfilling the request, wherein at least two of the cost estimates are different from each other (Sinsheimer, [0142]: matches the purchasing pool to sellers  who carry the products or provide the services of interest to that purchasing pool; [0145]: multiple sellers bid; [0182]: seller that matches buyer’s deal requirements joins purchasing pool; [0055]: predefined set of sellers able to bid; [0190]: the static bids may differentiate themselves by offering different items or different deal combinations; [0064]:  multiple static bids; [0078]: top three seller bids; [0154]: deal list is preferably customized for different user; [0161]: a deal could also be for items that would be provided by different sellers; [0186]: custom parameters; [0024]: price; [0048]); 
 generating, for individual second users of the one or more second users, respective customized cost estimates customized for the individual second (Sinsheimer, [0040]: a deal is created that allows such customizations; [0048]: deal with custom parameters, is paired to the seller who best matches the terms of a particular pool segment; [0154]: deal list is preferably customized for different users with different intents in different environments. A user can customize these parameters; [0081]:  a bid corresponding to a price the first registered user is willing to pay for the one or more goods or services; [0165]:  seller is able to create a tiered pricing deal for which a seller can offer multiple, distinct price breaks that vary depending on the total number of deal participants (e.g., buyers)) 
receiving, from the second computing device, response data indicating an acceptance or a modification by the particular second user of the customized cost estimate associated with the particular second user  (Sinsheimer, [0183]: a seller can determine how many purchases they would be able to obtain by offering different items at a variety of prices; [0081]: receiving seller acceptance of proposed deal; [0061]: seller accepts all criteria of buyers deal; [0192]: seller bid or reject deal; [0024]: price; [0165]:  seller is able to create a tiered pricing deal for which a seller can offer multiple, distinct price breaks that vary depending on the total number of deal participants (e.g., buyers); [0028]: users perform all actions on mobile devices; [0042]: users are able to interact with the system using mobile devices); 
generating a ranking of the one or more second users including the particular second user based at least in part on the response data and historical data associated with the particular second user (Sinsheimer, [0037]: generate a rating/ranking parameter to rate sellers and factored into prioritization; [0035]: rating sellers based on history; [0078]: best bids presented as top three that meet deal specs; [0144]: seller rating information; [0033]: deal listings are prioritized according to a scale of how well the parameters of a deal match the user's data; [0166]: seller rating could be a factor when a buyer searching for a deal or being alerted to a deal; [0024]); 
determining whether the number of cost estimates has been satisfied; and in response to determining that the number of cost estimates has been satisfied, providing the customized cost estimate associated with the particular second user and the ranking of the one or more second users to the first computing device associated with the first user (Sinsheimer, [0166]: rating would be recorded on the seller or buyer's account, and their average rating may affect the degree to which deals they initiate are prioritized on other users' deal lists; [0165]:  seller is able to create a tiered pricing deal for which a seller can offer multiple, distinct price breaks that vary depending on the total number of deal participants (e.g., buyers); [0028]: users perform all actions on mobile devices [0029]: buyer is deal initiator; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0024]).  
Sinsheimer teaches hosting an auction but does not explicitly teach: 
a system for reducing spikes in bandwidth and network resource consumption;
allowing access, by a second computing device associated with a particular second user of the one or more second users, to a customized cost estimate associated with the particular second user without allowing access by the second computing device to the customized cost estimates generated for other second users of the one or more second users; 
However, Rubinstein teaches that it is known to include:
 a system for reducing spikes in bandwidth and network resource consumption (Rubinstein, [0026]: reduce number of bids resulting in consuming less bandwidth and processing resources which improves browser performance).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Sinsheimer with Rubinstein to include the aforementioned limitations since such a modification would be predictable. Specifically, Sinsheimer would continue to teach hosting an auction except that now reducing number of bids significantly reduces bandwidth and network resource consumption is taught according to the teachings of Rubinstein to improve computer performance. This is a predictable result of the combination. (Rubinstein, [0026]).
However, Say teaches that it is known to include:
allowing access, by a second computing device associated with a particular second user of the one or more second users, to a customized cost estimate associated with the particular second user without allowing access by the second computing device to the customized cost estimates generated for other second users of the one or more second users (Say, [0008]: a computerized system for auctioning products or services is provided which maintains a set of members, the members including a plurality of buyers of products and/or services and a plurality of sellers of products and/or services; [0012]: one or more bids from a plurality of seller with a desired price for the product/service identified by the product/service specifications; [0078]:  prices are opaque (e.g. each bidder's price is hidden from the other bidders); [0042]: The desired price can be the price as specified; [0082]: the bidders see just their own prices); [0086]: the bidders will remain anonymous to one another).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Sinsheimer and Rubinstein with Say to include the aforementioned limitations since such a modification would be predictable. Specifically, Sinsheimer and Rubinstein would continue to teach customized cost estimate except that now the customized cost estimate is only accessed by one user not other users according to the teachings of Say so bidders only see their own prices. This is a predictable result of the combination. (Say, [0082]).

 
 

Regarding claim 2 
The combination of Sinsheimer, Rubinstein, and Say teach the system of claim 1, wherein the ranking is based at least in part on one or more of historical price data, user data, market data, or request data (Sinsheimer, [0140]: purchase history, contact info, deal info; [0035]: seller rated based on history).  


Regarding claim 3 
The combination of Sinsheimer, Rubinstein, and Say teach the system of claim 1, the operations further comprising: receiving, from the first computing device of the first user, a selection of the particular second user, the selection indicating that the particular second user has been chosen to fulfill the request; and sending an indication of the selection to the second computing device of the particular second user (Sinsheimer, [0029]: buyer is deal initiator; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0212]: a winning bidder gets an alert (e.g. email); [0028]: users perform all actions on mobile devices). 
 

Regarding claims 9 and 24 
The combination of Sinsheimer, Rubinstein, and Say teach the computer-implemented method of claim 8, wherein the customized cost estimate is a first cost estimate, the response is a first response, the response data is first response data, and further comprising (Sinsheimer, [0055]: predefined set of sellers able to bid; [0081]: seller acceptance; [0145]: multiple sellers bid): 
receiving, from another computing device associated with another user of the plurality of second users,  a second response from the other user to fulfill the request; generating, based at least in part on the request data, a second cost estimate associated with the other user, the second cost estimate including a cost for the other user to fulfill the request; and receiving, from the other computing device,  second response data associated with the customized cost estimate from the other user; and wherein generating the ranking of the second user with respect to the plurality of other users is further based at least in part on the second response data (Sinsheimer, [0081]: receiving data representative of seller acceptance of the proposed deal entered by the third seller; [0098]: determining that the third registered user has won the first proposed deal; [0033]: deal listings are prioritized according to a scale of how well the parameters of a deal match the user's data; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0166]: rating; [0028]: users perform all actions on mobile devices; [0042]: users are able to interact with the system using mobile devices; [0165]:  seller is able to create a tiered pricing deal).

Regarding claim 10 
The combination of Sinsheimer, Rubinstein, and Say teach the computer-implemented method of claim 9, wherein the second cost estimate is different than the first cost estimate (Sinsheimer, [0145]: multiple bids; [0078]: multiple bids from low bidder and second lowest bidder).  


Regarding claims 11 and 22 
The combination of Sinsheimer, Rubinstein, and Say teach the computer-implemented method of claim 8, further comprising selecting the second user to fulfill the request based at least in part on the ranking (Sinsheimer, [0029]: buyer is deal initiator; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0212]: a winning bidder gets an alert (e.g. email); [0037]: generate a rating/ranking parameter to rate sellers and factored into prioritization; [0035]: rating sellers; [0033]: deal listings are prioritized according to a scale of how well the parameters of a deal match the user's data).  




Regarding claim 13 
The combination of Sinsheimer, Rubinstein, and Say teach the computer-implemented method of claim 8, wherein the response data includes an acceptance or modification to the customized cost estimate (Sinsheimer, [0081]: receiving seller acceptance of proposed deal; [0061]: seller accepts all criteria of buyers deal; [0192]: seller bid or reject deal; [0165]:  seller is able to create a tiered pricing deal).

Regarding claim 14
The combination of Sinsheimer, Rubinstein, and Say teach the computer-implemented method of claim 8, further comprising: determining, based at least in part on the request data, a time period during which the second user must accept the customized cost estimate (Sinsheimer, [0189]: seller can bid in auction during a designated period of time; [0060]: auction lasts until expiration; [0165]:  seller is able to create a tiered pricing deal).  


Claims 4-7 and 12, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sinsheimer, Rubinstein, and Say as applied to claim 1 above, and further in view of Chatter et al. (Pub. No.: US 2007/0208630 A1, hereinafter “Chatter”).
 
Regarding claim 4 
The combination of Sinsheimer, Rubinstein, and Say teach the system of claim 3, wherein the ranking is a first ranking, wherein the response data is first response data, and wherein the customized cost estimate is a first customized cost estimate, and the operations further comprising (Sinsheimer, [0037]: generate a rating/ranking parameter; [0035]: rating sellers; [0078]: best bids presented as top three that meet deal specs; [0144]: seller rating information; [0033]: deal listings are prioritized according to a scale): 
Sinsheimer does not teach:
in response to determining that the number of cost estimates has not been satisfied, generating, based at least in part on the first response data, a second customized cost estimate associated with the particular second user, the second customized cost estimate associated with fulfilling the request;
receiving second response data from the particular second user; generating a second ranking of the one or more second users including the particular second user based at least in part on the second response data; 
determining that the number of cost estimates has been satisfied; and in response to determining that the number of cost estimates has been satisfied, providing the customized second cost estimate and the second ranking to the first user.  
However, Chatter teaches that it is known to include: 
in response to determining that the number of cost estimates has not been satisfied, generating, based at least in part on the first response data, a second customized cost estimate associated with the particular second user, the second customized cost estimate associated with fulfilling the request; receiving second response data from the particular second user; generating a second ranking of the one or more second users including the particular second user based at least in part on the second response data (Chatter, [0167]: bids received after the time-out will be discarded; [0263]: discard all bids for this round and restart this round; [0178]: sellers asked to rebid against each other with consecutively successive better bids until best bidding seller wins buyer’s business; [0205]; [0029]: sellers are rated);
determining that the number of cost estimates has been satisfied; and in response to determining that the number of cost estimates has been satisfied, providing the customized second cost estimate and the second ranking to the first user; (Chatter, [0205]: compare received bids as lowest or best; [0206]:  a final best bid is ultimately obtained and best bid is communicated by the back to the corresponding buyer; [0195]: compares the information from the various sellers and then takes the better or “best” value for the buyer and requests seller to re-bid to improve value; [0178]: repeat bidding with consecutively successive better bids until only a single seller is left for each of the goods; [0029]: sellers are rated).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Sinsheimer, Rubinstein, and Say with Chatter to include the aforementioned limitations since such a modification would be predictable. Specifically, Sinsheimer, Rubinstein, and Say would continue to teach determining cost estimates that has been satisfied except that now cost estimates that are has not been satisfied is taught according to the teachings of Chatter. This is a predictable result of the combination. 
 







Regarding claim 5 
The combination of Sinsheimer, Rubinstein, Say, and Chatter teaches the system of claim 4, wherein generating the second cost estimate is further Serial No.: 16/267,580Atty Docket No.: B195-0002US_ee&HayeS*Atty/Agent: Andrew L. Eisenbergbased at least in part on third response data associated with additional second users of the one or more second users other than the particular second user (Chatter, [0089]: sellers automatically to bid and re-bid iteratively in real-time for the buyers request; [0195]: requests seller to re-bid to improve value for buyer; [0178]: repeat bidding with consecutively successive better bids until only a single seller is left for each of the goods; [0179]: more than one of the seller that has bid).  


Regarding claim 6 
The combination of Sinsheimer, Rubinstein, Say, and Chatter teach the system of claim 4, the operations further comprising, in response to determining that the number of cost estimates has been satisfied, selecting the particular second user to fulfill the request and sending the indication of the selection to the particular second user (Sinsheimer, [0029]: buyer is deal initiator; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0212]: a winning bidder gets an alert (e.g. email); [0145]: multiple sellers bid on deal).


Regarding claim 7 
The combination of Sinsheimer, Rubinstein, Say, and Chatter teaches the system of claim 4, wherein the second cost estimate for the particular second user is further based at least in part on the first ranking (Sinsheimer, [0145]: multiple sellers bid; [0078]: top bids meeting deal; [0037]: ranking seller factored in for prioritization).  


Regarding claims 12, 23, and 25  
Sinsheimer, Rubinstein, and Say teach the computer-implemented method of claim 8, wherein the customized cost estimate is a first cost estimate and further comprising (Sinsheimer, [0055]: predefined set of sellers able to bid; [0081]: seller acceptance; [0145]: multiple sellers bid): 
generating, based at least in part on the ranking and the response data, a second cost estimate associated with the second user, the second cost estimate including a second cost for the second user to fulfill the request, the second cost different than the first cost estimate (Sinsheimer, [0145]: multiple bids; [0078]: top bids listed from low bidder and second lowest bidder); Serial No.: 16/267,580 Atty Docket No.: B195-0002US-5 _ee&HayeS* Atty/Agent: Andrew L. Eisenberg
receiving, from the second computing device, second response data associated with the second cost estimate from the second user (Sinsheimer, [0081]: receiving seller acceptance of proposed deal; [0061]: seller accepts all criteria of buyers deal; [0192]: seller bid or reject deal; [0024]: price: [0028] and [0042]: user mobile devices); 
Sinsheimer, Rubinstein, and Say do not teach:
generating a re-ranking of the second user with respect to the plurality of other users based at least in part on the second response data; and sending the re-ranking to the first computing device associated with the first user.  
However, Chatter teaches that it is known to include:
generating a re-ranking of the second user with respect to the plurality of other users based at least in part on the second response data; and sending the re-ranking to the first computing device associated with the first user (Chatter, [0089]: sellers re-bid iteratively in real-time for buyers request; [0178]: seller asked to rebid against best bid in last iteration to improve bid with consecutively successive better bids; [0165]: bids generated based on lowest; [0116]: best’ bid computed and compared with the previous round of bids, and with the current ‘best’ bid and notify buyer of ultimate best bid; [0205]: compare received bids as lowest or best; [0206]:  a final best bid is ultimately obtained and best bid is communicated by the back to the corresponding buyer; [0195]: compares the information from the various sellers and then takes the better or “best” value for the buyer and requests seller to re-bid to improve value; [0110-0111]: computer; [0029]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Wang (US Pub. No. 20180018732 A1) related to reverse sealed bid auctions and non-patent literature related to bidding strategy for double auctions as Reference-U on PTO-892.                                                                                                                                                                                                     	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684